Citation Nr: 1120468	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to April 1943.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This matter was before the Board in July 2009 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is related to a hearing loss disorder present during his active service.  

2.  The Veteran was not found to have any hearing loss disorder at the time of his service entrance.

3.  The evidence does not clearly and unmistakably establish that the Veteran's bilateral hearing loss disorder existed prior to service and was not aggravated by service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided sufficient notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Only conditions that are recorded in physical examination reports are to be considered as "noted."  A veteran's reported history of the pre-existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's period of active service was from December 1942 to April 1943.  The November 1942 induction examination showed no objective findings of hearing loss or ear pathology; a hearing test by whispered voice was normal bilaterally.  On a November 1942 report of medical history the Veteran specifically denied ear, nose, or throat abnormalities.  The Veteran was hospitalized in December 1942 with complaints of roaring in his ears.  A hearing test by low conversational voice was normal bilaterally.  He was diagnosed with mild upper respiratory infection.  He was re-admitted one day after his discharge with complaints of lower back pain and headache following a spinal tap for investigation of congenital syphilis.  During the course of the hospitalization, dislocated intervertebral disc was diagnosed, and discharge was recommended.  

In January 1992 the Veteran was treated for labyrinthine dysfunction.

In February 1992 the Veteran was treated for symptoms associated with vertigo.  He was reported to have tinnitus and postnasal drip.  He complained of feeling lightheaded with a swimming sensation and episodes of blacking out or loss of consciousness.  He noted objects spinning around him but that he was not spinning inside.  He tended to veer to either the right or left when this occurred and had pressure in his head as well as nausea and vomiting.  The Veteran also complained of humming and clogging in the ears and that the noise changes as the dizziness increased.  CT scan results were normal.  On examination the ear canals were clear and the tympanic membranes were normal.  The fistula test was negative and extra ocular motion was normal.  The nasal cavity, oral cavity and oropharynx were clear.  The Romberg test was normal; the tandem Romberg test was abnormal bilaterally.  The tympanograms were normal.  Acoustic reflexes were present and the tone decay was negative.  An audiogram showed bilateral mild to moderate sensorineural hearing loss.  The clinical impression was vertigo possibly due to a low grade labyrinthitis.

In an August 1994 statement, Dr. M noted that the Veteran had been treated since January 1992 for history of labyrinthine dysfunction.  The Veteran reported a history of hearing loss since 1942.

In a June 1996 statement, the Veteran claimed that he was inducted into service with bilateral hearing loss.

The Veteran presented testimony at a hearing before the Board in September 1998.  He testified that in service he was exposed to heavy noise.  

In an examination note dated in June 2004, Dr. L. indicated he had treated the Veteran for nine years and that Veteran sustained acoustic trauma during basic training from heavy artillery and gun shots which most likely caused bilateral sensorineural hearing loss.

An October 2009 VA examination report notes the Veteran's claim of noise exposure during basic training.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
85
90
LEFT
80
80
85
90
95

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 34 percent in the left ear.  After reviewing the Veteran's claims file, the examiner noted that the Veteran was diagnosed with congenital syphilis during service.  She stated, in pertinent part, "Congenital syphilis is associated with a multitude of central nervous system abnormalities including . . . sensorineural hearing loss.  Hearing loss caused by congenital syphilis may not be present at birth."

The foregoing evidence shows that the Veteran has bilateral hearing loss disability.  Although the Veteran indicated on several occasions that he had hearing loss prior to service, no problems related to hearing loss disability were noted on the Veteran's November 1942 induction examination, and he is presumed to have been in sound condition with respect to his hearing at the time of entry into service.  The October 2009 VA examiner has, in essence, opined that the Veteran's bilateral hearing loss disability was present in service.  This opinion is based on an examination of the Veteran and a review of his pertinent history.  The medical evidence of record does not clearly and unmistakably establish that bilateral hearing loss disability existed prior to service and was not aggravated by service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


